PER CURIAM.
This is a motion to amend the judgment herein remanding this case to the district court, so as to conform to the statute in such case made and provided. The judgment is not technically a compliance with the statute, in that it does not, in express terms, direct a new trial, but the appeal was from a judgment which was reversed on the ground that the verdict and judgment were not sustained by the evidence, and case remanded to the district court. The necessary legal effect of such action was to remand the case for a new trial. It follows that the proposed amendment, even if it were conceded that we had jurisdiction to make it, is unnecessary, and therefore the motion is denied.